Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06/04/2021.

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on12/04/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation 
4.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.       Claims 1-20 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
a power storage device that is capable of supplying electricity to the image forming apparatus in a case where electricity is not supplied from an external power source; and a processor, configured to: provide a plurality of functions which include an image forming function and one or more server functions; receive and hold an input of setting information from a user, wherein the setting information defines a stop target function to be stopped and a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions, wherein the stop target function is different from the work target function; and perform control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, and perform control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 16. In particular, the applied references do not disclose and would not have rendered obvious:
“provide a plurality of functions including an image forming function and one or7Customer No.: 31561Docket No.: 78153-US-348Application No.: 16/182,626 more server functions; and  receive and hold an input of setting information from a user,  wherein the setting information defines a stop target function to be stopped and a work target function to be worked in a case where electricity is supplied from the power storage device among the plurality of functions, wherein the stop target function is different from the work target function; and perform control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, and perforn control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions, in the case where the electricity is supplied from the power storage device.” along with all the other limitations as required by independent claim 16.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 17. In particular, the applied references do not disclose and would not have rendered obvious:
“receive and hold an input of setting information from the user, wherein the setting information defines a stop target function to be stopped and a work target function to be worked among the image forming function and the one or more server functions in a case where electricity is supplied from the power storage device, wherein the stop target function is different from the work target function; and 8Customer No.: 31561perform control to cause the stop target function, which is defined in the setting information, to be stopped among the plurality of functions, and performs control to cause the work target function, which is defined in the setting information, to be worked among the plurality of functions in the case where the electricity is supplied from the power storage device.” along with all the other limitations as required by independent claim 17.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 18. In particular, the applied references do not disclose and would not have rendered obvious:
“a power storage device that is capable of supplying electricity to the image forming apparatus in a case where electricity is not supplied from an external power source; and a processor, configured to: provide a plurality of functions which include an image forming function and a plurality of server functions; and perform control to stop supplying the electricity from the power storage device to the image forming function among the plurality of functions in a case where the electricity is supplied from the power storage device, and perform control to cause a portion of the plurality of server functions to be worked by supplying the electricity from the power storage device.” along with all the other limitations as required by independent claim 18.

7.       It follows that claims 2-15 and 19-20 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677